Chief Justice Mercur
delivered the opinion of the court, February 12th 1883.
Tiie defendant is a mutual insurance company. The losses are paid by assessment on its members. The object of the company is to .insure .against, bodily injuries produced in a certain manner specified, that is, caused by external violent and accidental means. Not injuries caused by any one of these means, but by all of them combined. Hence the certificate of membership expressly declares the benefits shall not be held to extend to any case of death or personal injury unless the claimant shall establish by direct and. positive proof that the death or personal injury “ was caused by external violence and accidental means.” To remove all doubt as to the liability of the association to the plaintiff in this ease the certificate further declares the benefits under it shall not-extend to any death or disability which may have been caused “ by the taking of poison.” It is not necessary that the poison be taken with an intent to produce death, in order to defeat a claim flowing from the right of membership. If the poison be innocently taken, and without any knowledge of the injurious effect which it was likely to produce, and did produce, so far- as the person taking it is concerned, the effect may be said to be accidental. If we go a step' further and admit in such case, that the “ means ” are accidental; yet it is one of the accidental means expressly excepted from the protective power of the certificate. The liability for injuries caused by external violence is still further limited and restricted. Thus the benefits do not extend to cases where the injury was -“ the result of design either on the part of the member or of any other person.” To hold the association liable for a death caused by taking poison would not only be in conflict with the letter of the agreemen t, but contrary to the whole purpose for which the association appears to have been formed.
Judgment affirmed.